Citation Nr: 1431255	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a gunshot wound of the left buttock with injury to muscle group (MG) XVII.  

2.  Entitlement to a disability rating in excess of 20 percent for incomplete paralysis of the left femoral nerve, external cutaneous.  

3.  Entitlement to a separate compensable disability rating for a gunshot wound residual scar of the left buttock.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues have been recharacterized to comport with the evidence of record.  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The issue of entitlement to an increased disability rating for incomplete paralysis of the left femoral nerve, external cutaneous is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's residuals of a gunshot wound of the left buttock are manifested by no worse than moderately severe disability to MG XVII.

2.  The Veteran's gunshot wound residual scar of the left buttock is painful on examination, but is not deep, does not measure at least 144 square inches in area, and does not result in any other disabling manifestation not contemplated by the remaining diagnostic codes pertaining to scars.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, and no more, for a gunshot wound of the left buttock with injury to MG XVII, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.73, Diagnostic Code 5317 (2013).  

2.  The criteria for a separate 10 percent rating for the Veteran's gunshot wound residual scar of the left buttock have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.56, 4.118, Diagnostic Code 7804 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of June 2011 satisfied the duty to notify provisions.  The Veteran was informed of the evidence needed to establish an increased disability rating and the need to show the impact of disabilities on daily life and occupational functioning.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA treatment records, and private treatment records and evaluations have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  Written statements from the Veteran are of record.  

VA examinations were conducted in July 2011, August 2011 and February 2014.  The Veteran argued that the VA examinations are inadequate to evaluate his service-connected disabilities and indicates that the examinations did not include physical examinations in evaluating his residuals of a gunshot wound of the left buttock.  However, the Board finds that these orthopedic and neurological examinations did involve either physical examination or observation and included sufficient information to rate the Veteran's residuals of a gunshot wound of the left buttock with muscle injury and residual scar under applicable criteria.  The examinations are adequate as they are predicated on review of the claims file and examinations of the Veteran and fully address the rating criteria relevant to evaluating the Veteran's service-connected disabilities.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

Historically, the Veteran sustained a through and through gunshot wound to the left buttock in May 1945.  A March 1947 rating decision granted service connection for the Veteran's residuals of a gunshot wound to the left buttock and assigned separate disability ratings for injury to muscle group XVII and for incomplete paralysis of the left femoral nerve, external cutaneous.  

Injury to Muscle Group XVII

The Veteran's service-connected residuals of a gunshot wound of the left buttock with injury to muscle group XVII are currently evaluated as 20 percent disabling under Diagnostic Code 5317.  Under this Diagnostic Code, a noncompensable (zero percent) rating is warranted for slight muscle disability; a 20 percent rating is warranted for moderate muscle disability; a 40 percent rating is warranted for moderately severe muscle disability; and a 50 percent rating is warranted for severe muscle disability.  38 C.F.R. § 4.73, Diagnostic Code 5317.  Muscle Group XVII consists of the pelvic girdle group two.  Those muscles are the gluteus maximus, the gluteus medius, and the gluteus minimus.  The function of these muscles is as follows: extension of hip; abduction of thigh; elevation of opposite side of pelvis; tension of fascia lata and iliotibial (Maissiat's) band; and acting with the tensor vaginae femoris in postural support of body steadying pelvis upon head of femur and condyles of femur and tibia.  Id.  

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  A "slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).  

A "moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and if present, exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of "severe" muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

When evaluating damage to muscle groups, disability pictures are based on the cardinal signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The history of the wound is significant as the type and history of the injury is for consideration when evaluating muscle injuries.  See 38 C.F.R. § 4.56.  

The Veteran sustained a through and through gunshot wound of the left buttock on May 6, 1945.  He was hospitalized for one month, during which time there is no evidence of debridement, infection or sloughing of soft parts.  There was also no evidence of intermuscular scarring or consistent complaints of cardinal signs and symptoms of muscle disability.  In early June 1945, it was noted that a small left buttock wound was completely healed and the Veteran was discharged to return to duty.  There are no subsequent complaints, findings, treatment or diagnoses associated with his residuals of a left buttock gunshot wound in service.  

Although the service treatment records show no evidence of debridement, prolonged infection, sloughing of soft parts or intermuscular scarring, the Veteran did have a prolonged hospitalization for one month for treatment of his gunshot wound.  The objective evidence of record tends to show that the severity of his wound is more equated to a moderately severe type of injury rather than a moderate type injury.  Although there are no service treatment records indicating debridement of the wound, the February 2014 VA examiner, after clearly reviewing the service treatment records and discussing them, indicates that there was surgical debridement.  However, an injury of the severe type is not indicated as there was no evidence of a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, sloughing of soft parts or intermuscular binding.  

A July 2011 VA orthopedic examination reflects the Veteran's complaints of constant achy, burning pain that required him to change positions frequently when sitting or standing.  He denied incapacitating episodes, flare-ups, decreased coordination, weakness or uncertainty of movement.  He did complain of increased fatigability.  Physical examination revealed tissue loss and muscle strength of 4/5 in MG XVII.  The examiner found no evidence of intermuscular scarring, tendon damage, residuals of bone damage, muscle herniation or loss of deep fascia or muscle substance.  His muscle injury did not limit the motion of any joint.  

During a January 2012 private evaluation, the Veteran complained of chronic left buttock pain and radiating pain into the left leg with some associated intermittent left leg weakness.  He reported having fallen due to left leg weakness and used a walker for ambulation.  Physical examination revealed the Veteran ambulated using a walker with an antalgic gait.  Deep tendon reflexes were trace symmetrical except for bilateral DTRs for the Achilles tendon which were absent.  Muscle strength was symmetrically intact except for mild weakness in the dorsiflexion of the left foot at 4.5/5+.  The assessment was status post active duty gunshot wound to the left buttocks with chronic buttocks and left pain and mild weakness.  The examiner noted that the Veteran felt that his pain had progressed.  

A February 2014 VA neurological and orthopedic examination indicates that the Veteran used a cane when ambulating and also used a wheelchair as a walker during the examination.  However, he was able to don and doff his clothing without assistance and was clearly able to walk a few steps without the cane or wheelchair.  He walked with his legs and hips bent, which the examiner described as a technique used to take pressure off the back and joints.  

The left calf maximum diameter was recorded as 37.6 cm, while the right calf maximum diameter was 38.5 cm.  There was also evidence of muscle atrophy of the left gastrocnemius.  Left hip flexion was 125 degrees or greater, extension was greater than 5 degrees.  There was objective evidence of painful motion throughout range of motion testing, beginning at zero degrees.  Further, left hip abduction was not lost beyond 10 degrees and the Veteran's adduction was not so limited as to prevent him from crossing his legs.  He was unable to toe-out more than 15 degrees because of limitation of left hip rotation.  He was unable to perform repetitive use testing due to pain with bilateral hip extension.  He had functional loss or impairment due to pain on left hip movement.  The examiner opined that his left hip functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  There was localized tenderness or pain to palpation of the left hip.  There was no evidence of left hip ankylosis and left hip muscle strength was 5/5 during range of motion testing.  The examiner opined that the Veteran's left hip condition did not impact on his ability to work and opined that his major problem at the time was his back disability.  

The examination reports reflect that the Veteran has consistently complained of the cardinal signs and symptoms of pain in the buttocks and left leg and of fatigue.  He has intermittently complained of muscle weakness.  He has denied decreased coordination and uncertainty of movement, and there has been no objective evidence of such throughout the pendency of the appeal.  While there is objective evidence of only slight left leg muscle weakness when compared with the right leg; calf diameter measurements during the February 2014 examination and in the noted muscle atrophy of the left gastrocnemius.  

In consideration of this evidence, while there is no objective evidence of an inability to keep up with work requirements, there is indication of a loss of muscle substance and strength in the left hip and leg to indicate a moderately severe muscle disability.  The evidence is at least in equipoise and, resolving reasonable doubt in favor of the Veteran, a 40 percent rating is warranted for moderately severe muscle disability.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.56(d)(4), 4.73, Diagnostic Code 5317.  

Although a higher rating is warranted, the Veteran's residuals of a gunshot wound of the left buttock muscle injury are not productive of even a higher level of severe muscle disability.  The history of the injury does not support a severe muscle injury.  Nor is there objective evidence of ragged, depressed, and adherent scars indicating wide damage to muscle groups, loss of deep fascia, or soft flabby muscles in the wound area.  Nor is there evidence that the muscles in the left hip and leg swell and harden abnormally in contraction.  The examination reports do no indicate severe left hip and leg impairment when compared to the uninjured right hip and leg.  Therefore a rating in excess of 40 percent is not warranted as the evidence does not demonstrate evidence of severe muscle disability.  

Although the examination reports show limitation of motion of the left hip rotation, the applicable diagnostic codes for limitation of extension of the thigh, limitation of flexion of the thigh, and impairment of the thigh do not provide for a possible rating higher than the 40 percent rating for a moderately severe muscle injury.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  Additionally, the VA examiners expressly found that there is no ankylosis present in the left hip.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250.  This is so even with consideration of the effects of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Nor does the objective evidence reflect the presences of a flail joint of the left hip or impairment of the left femur, such as a fracture.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5254, 5255. Thus, a higher rating is not warranted when evaluating the gunshot wound as hip impairment.

The February 2014 VA examination report shows full left hip range of motion in flexion and extension, although painful.  The Veteran had limitation of left hip rotation.  A separate rating is not warranted for any limitation of motion of the left hip because the symptomatology is already contemplated by the 40 percent rating for muscle injury.  The rating criteria reflect that an injury to Muscle Group XVII affects function of the hip.  Therefore, a separate rating for limitation of motion of the left hip would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 259.

Gunshot Residual Scar of the Left Buttock

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 provides a 10 percent rating for scars not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Diagnostic Code 7802 provides a 10 percent rating for scars not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7805 rates other types of disabilities and effects of scars not considered in the other diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The July 2011 VA examination report shows that the gunshot wound scars to the left buttock were well healed and nontender, but with some adherence.   Although the Veteran reported his gunshot wound scar was exceedingly painful during the February 2014 VA examination, the examiner noted that he initially indicated an area other than the site of the scar.  The scars in the left buttock area were superficial, non-linear and were not unstable.  They did not cause any limitation of function.  Only one scar was noted to be painful during the February 2014 examination.  

The evidence does not establish that the Veteran's gunshot residual scars of the left buttock are deep, measures at least 144 square inches, or result in any other disabling manifestation not contemplated by the remaining Diagnostic Codes pertaining to scars.  As such, Diagnostic Codes 7801, 7802, and 7805 do not apply.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7805. 

However, the July 2011 VA examiner did note some adherence and the February 2014 VA examiner noted that one of the Veteran's residual scars was painful.  The Board also finds the Veteran's assertions that his gunshot wound scar is painful to be competent and credible.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, a 10 percent separate rating is warranted under Diagnostic Code 7804 for the Veteran's gunshot wound residual scar of the left buttock.  The painfulness of a scar is not contemplated by the provisions of section 4.56(d); thus, a separate rating for a scar is not duplicative of or overlapping with a muscle injury under Esteban.  See Jones v. Principi, 18 Vet. App. 248, 260 (2004). 


Other Considerations

The Veteran's service-connected residuals of a gunshot wound of the left buttock with injury to MG XVII and his residual scar result in moderately severe muscle injury, limitation of motion and scar tenderness.  The rating criteria reasonably describe the Veteran's disability levels and these symptoms.  The Veteran's disability pictures are contemplated by the rating schedule; the assigned schedular evaluations for the service-connected muscle injury to the left buttock and residual scar are adequate; and referral for extraschedular considerations is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

A claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  

The July 2011 VA examiner noted that the Veteran was retired.  Moreover, the February 2014 VA examiner opined that his disability did not impact on his ability to work.  The Veteran has not indicated, and the record does not show, that his residuals of a gunshot wound to the left buttock preclude him from obtaining substantial employment.  As such, the issue of entitlement to TDIU has not been raised.


ORDER

A 40 percent disability rating, and no more, for residuals of a gunshot wound of the left buttock with injury to MG XVII is granted, subject to the laws and regulations governing the payment of monetary awards.

A separate 10 percent disability rating for gunshot wound residual scar of the left buttock is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran has appealed the 20 percent disability rating assigned for his service-connected incomplete paralysis of the left femoral nerve, external cutaneous, as a symptom of his in-service gunshot wound to the left buttocks.  

Although the August 2011 VA examination report shows no more than moderate incomplete paralysis of the left peroneal nerve, it also shows moderate severe incomplete paralysis of the left sciatic nerve and several other nerves in the left leg affecting the left foot.  

The February 2014 VA examiner indicated that neurological testing of the left peroneal nerve was normal.  However, the examiner further indicated that accompanying EMG examination results were markedly abnormal without further explanation.  Although the examiner acknowledged the Veteran had service-related left-sided neurological injury; she did not distinguish those symptoms from current symptoms attributed to his low back disability, a nonservice-connected disability.  

Medical evidence is required, if feasible, to differentiate the symptomatology of a nonservice-connected disability from a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurological examination by an appropriate medical professional, to determine the current level of impairment due to his service-connected incomplete paralysis of the left femoral nerve, external cutaneous.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The VA examiner is asked if it is feasible to distinguish the symptomatology attributed to nonservice-connected low back disability from residual neurological deficits resulting from the gunshot wound to the left buttock.

For any nerve affected or seemingly affected by the service-connected gunshot wound to the left buttock, the examiner should assess the impairment as equivalent to mild, moderate or severe impairment, or complete paralysis.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


